Citation Nr: 1742948	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected right knee disorder.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disorder.

4.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973 and from January 1983 to December 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file. 

In December 2016, the Board remanded the case for further evidentiary development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Prior to recertification of the appeal to the Board, in a June 2017 rating decision, the RO granted the Veteran's claim for service connection for bilateral hearing loss.  As the Veteran has obtained a full grant of the benefit sought, this issue is no longer before the Board.  Holland v. Gober, 10 Vet. App. 433, 436 (1997) (holding that an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection and that, to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time.").

As a final preliminary matter, in a June 2013 statement, it appears the Veteran has raised the issues of service connection for erectile dysfunction and neuropathy, claimed as secondary to his service-connected right knee disability.  As the RO has not yet adjudicated these issues, they are referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).


FINDINGS OF FACT

1. The Veteran's left knee disability is neither caused nor aggravated by service-connected right knee disorder.

2. The Veteran's bilateral hip disability is neither caused nor aggravated by service-connected right knee disorder.

3. The Veteran's bilateral ankle disability is neither caused nor aggravated by service-connected right knee disorder.

4. The Veteran's low back disability is neither caused nor aggravated by service-connected right knee disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In December 2016, the Board remanded the Veteran's claims for additional development, to specifically include a VA opinion to address the etiology of the Veteran's claimed conditions.  The February 2017 VA examiner adequately addressed the questions posed in the remand, thus there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis 

The Veteran contends that his back, bilateral hip, left knee, and bilateral ankle disabilities were caused or aggravated by his service-connected right knee disability. 

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The service treatment records are silent as to any complaints, treatments, or diagnoses for back, left knee, bilateral hip, and bilateral ankle problems.  May 1968 and October 1982 enlistment examinations and November 1972 and November 1983 separation examinations were normal for musculoskeletal clinical evaluations.

A July 2005 VA treatment record noted the Veteran's complaints regarding his left shoulder, which had been present for about one year and problems with his right hip, which had been present for about three months.  He has also been previously treated for a left shoulder problem.

An August 2005 VA treatment record noted degenerative arthritis of the bilateral hips.  

A May 2006 VA treatment record noted bilateral knee degenerative joint disease.  He indicated that the pain got progressively worse over the last thirty years and that the pain has gotten significantly worse in the last three years.  He indicated that he put in full two, fourteen hours day on the farm.  He used to work at Kraft foods and the cold moist climate exacerbated his "rheumatoid arthritis."  He reported that his right leg gave out and resulted in thirteen stitches in 2006.

A June 2011 VA treatment record noted the Veteran fell down a flight of stairs and abdominal x-rays demonstrated degenerative changes in both hips, noted as bony hypertrophic/degenerative changes.

Additional medical treatment records are explained in detail in the examination reports, as discussed below, therefore, the Board will not discuss them separately to avoid redundancy.   

An April 2013 VA examination report reflects diagnoses of arthritis of the bilateral ankles and hips, and degenerative joint disease (DJD) of the left knee and lumbar spine.  The examiner opined the claimed conditions are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service
connected right knee disability.  The examiner explained that the Veteran described joint pains in his feet, ankles, knees, hips, back, shoulders, hands and neck for decades and was unable to pinpoint the onset, but stated that it would have  been most likely in the 1980s.  He reported that all these joints have bothered him intermittently, or in more recent years constantly, since then.  The Veteran described occupational activity for many years doing physically demanding work operating heavy equipment of various sorts.  He reported being on his feet most of the work days and doing repetitive lifting as well as heavy pushing, pulling, and
other motions depending on the particular work.  He stated that he has also farmed most of his adult life, up until last year when he sold the farm due to the severity of his joint conditions.  He reported working many hours daily on the farm and that it was physically demanding work.  He stated that he did this along with his other jobs, which were sporadic in the amount of work he was doing in particular years.

The examiner explained that the records do not support a diagnosis of rheumatoid arthritis and that the veteran seemed to confuse this with osteoarthritis and there may have been a time initially when he was suspected of having rheumatoid arthritis, but it was not a current diagnosis.  The examiner explained that the timeline of the Veteran's multiple joint symptoms is most consistent with degenerative arthritis due to occupational activity over the years because he started having pain in all these areas, at least intermittently, within a few years of each other and within just a few years of the service-connected right knee condition.  The Veteran reported that he did not start having a frequent limp due to the right knee condition until the 1990s, although there was initially some asymmetry in his gait while it was healing in 1983-1984.  He described the right knee healed well in the initial years after that.  The Veteran described many years of very physically demanding work, usually putting in 10-14 hours per day between his farming and other jobs he had.  He described, for example, being able to lift routinely over 100 pounds throughout the workday and clearing land with a chainsaw, among many other aspects of strenuous heavy labor, as detailed in his records as well.

The examiner also noted that the veteran reported the onset of degenerative arthritis and/or chronic pain consistent with DJD in other joints (neck, shoulders, hands) around the same time and with a similar history of progression as the joints in question.  These joints are unlikely to be at all related to the service-connected right knee disability.  Also, imaging shows evidence of old repeated sprains/injuries to the bilateral ankles.  Based on the Veteran's history provided, the medical records reviewed, and the imaging results showing fairly symmetrical degenerative arthritis throughout multiple joints, his arthritic joint condition appears most likely to have been caused by occupational and recreational activity over many years (the Veteran described doing frequent 10-mile runs and extensive backpacking trips for example for many years).  For these reasons, the examiner opined that the Veteran's bilateral ankle condition, bilateral hip condition, low back condition, and left knee condition are less likely than not due to his service-connected right knee condition.

A June 2014 VA treatment record noted moderate degenerative changes of the bilateral hips.

Pursuant to the Board's remand, an additional VA medical opinion was obtained in February 2017.  The physician opined that the evidence provided and reviewed demonstrates that the Veteran's claimed conditions are less likely as not (less than 50% probability) proximately caused by his service-connected right knee disability.  The physician noted that the Veteran sustained a diagnosis of sprained right knee MCL during active service in February 1983 and that the evidence provided and reviewed did not support that the Veteran sustained chronic, disabling back, bilateral hip and ankle, or left knee conditions prior to, during, or at time of separation from active service.   The examiner noted that the post-separation July 2005 VA treatment record for establishing new VA healthcare, twenty-two years after service separation, noted the Veteran's chief complaints were for his left shoulder and right hip with report of right hip pain onset "for about 3 months."  Therefore,  the Veteran's right hip pain/symptoms occurred twenty-two years after service separation. 

The physician also noted records were silent for complaints or diagnoses for back, left hip, left knee, or bilateral ankle and that it is significant to note, that the records were also silent for any right knee condition or diagnosis, as this supports that there was not a chronic, disabling right knee condition/diagnosis which resulted from the in-service right knee injury.  

The physician noted that the August 2005 VA treatment record, twenty-two years after service separation, reflects the Veteran reported left hip pain in addition to right hip pain.  Thus, the left hip pain onset was twenty-two years after service separation, with records silent for a left hip condition/diagnosis/complaint, until this clinical visit.  The physician explained degenerative joint disease of the hips was diagnosed when the Veteran was fifty-five years old and that a June 2011
abdominal x-ray, taken one week after the Veteran fall down ten stairs, demonstrated degenerative changes in both hips, noted as some bony   hypertrophic/degenerative changes are demonstrated at the hips.  At age sixty-four, both hips had moderate degenerative changes and moderate degenerative changes of bilateral hips also seen in June 2014, which the physician concluded are due to the natural progression of aging.

The physician noted that a November 2005 VA treatment record noted the diagnosis for his low back pain was mechanical low back pain and documentation was silent for complaints or diagnoses related to hip, knee, or bilateral ankles.  At that time, there was a normal gait pattern and full strength in bilateral lower extremities throughout.   The Veteran was 55 years old at the time and x-rays performed of the lumbosacral spine demonstrated degenerative changes consistent with the natural progression of aging.
The physician pointed out that in the May 2006 VA treatment record, twenty-three years after separation from service, the Veteran presented with right leg pain complaint with onset "a few weeks ago."  There was no swelling, warmth, or pain reproduced with examination of the right knee, and x-rays demonstrated medial joint space narrowing/degenerative changes.  The medical records were silent for any right knee complaint from time of last in-service clinic note for the right knee until May 2006, twenty-three years after service separation.  Medial joint space
narrowing of both knees was demonstrated in x-rays in February 2009, with greater
severity on the right versus the left.  The Veteran reported pain in both knees
in August 2008, twenty-five years after service separation and he was noted to have chronic osteoarthritis type pain, especially in his shoulders and knees.  

The physician also noted that increasing age, as well as, types of physical stresses/demands placed on the knee joints causes knee osteoarthritis, as well as repetitive stress injuries, which are usually a result of the type of job a person has. She explained people with certain occupations that include a lot of activity that can stress the joint, such as kneeling, squatting, or lifting heavy weights (55 pounds or more), are more likely to develop osteoarthritis of the knee because of the constant pressure on the joint.  In addition to the chronic physical stresses/demands of performing his work as a farmer, she noted in the September 2009 Social Security Administration (SSA) Disability Report, the Veteran reported lifting objects weighing 50 to 100 pounds in his past employments with the heaviest weight lifted of 100 pounds or more.  Additionally, she explained lifting of these amounts would also contribute to low back problems, contributing to the pathogenesis and potentially altering the natural history of disc degeneration, where are several patient factors which may act as confounders in studies comparing different treatments.  These include age, gender, genetics, smoking, cardiovascular disease, obesity, physical inactivity, occupational factors (repetitive heavy lifting and vibration), constitutional annulus weakness, low-grade discitis, spinal instability and malalignment.   

The examiner noted that in the September 2009 SSA Disability Report, the Veteran listed physically demanding activities that he was fully participating in prior to his reported onset of symptoms in November 2007 and that the Veteran reported that he was able to take care of calves, horses, goats, put up hay, fish, carpentry, wood cutting, construction, auto repair, and anything that he "wanted to."  The physician explained this clearly demonstrates that in the interim of the twenty years from service separation in 1983 to 2007, the Veteran was without any functional limitations.  The physician noted that the September 2010 VA examination related to the Veteran's claim for service connection for his right knee was twenty-seven years after service and the service medical records to date were silent for any ankle
complaints/conditions/diagnoses until the April 2013 VA examination, thirty-years after separation from service.   The physician indicated that x-rays of both ankles, performed at that time showed mild degenerative osteoarthritis in both ankles, consistent with age related changes and the Veteran was sixty-three years old at that time.  

The physician noted a June 2014 orthopedic surgery consult, thirty-one years after service, noted complaints of bilateral knee pain, and documented physical examination findings of a non-service related right knee injury, noted as an old chainsaw injury to the right knee.  She noted available medical records to date were silent for the nature and circumstances of this post-separation right knee injury and noted its significance because it is an objective finding that the Veteran had not previously reported on, and it involves the service-connected right knee, which demonstrated greater severity on x-rays taken eight years prior to the Orthopedic Surgery Consult.  Thus, the extent of imaging severity could not be solely attributed to the service-connected right knee condition, since there had been an interim insult/injury involving the right knee joint since service separation in 1983.  The Veteran underwent right total knee arthroplasty in August 2014 and a left knee total knee arthroplasty in March 2015.

The physician concluded that the post separation available medical records
demonstrate that the Veteran performed physically demanding manual labor type occupations after service separation, including farming for many years and that the SSA September 2009 Disability Report, twenty-six years after service separation, documented Veteran's subjective report of his symptom onset to have begun in 2007.  Thus, according to the Veteran's own account, his arthritic/degenerative
joint complaints and symptoms began twenty-four years after service separation.  
She opined that the longitudinal medical evidence provided and reviewed demonstrates that the Veteran's post separation conditions/diagnoses of lumbar spine DJD, bilateral hip DJD, left knee DJD with total knee arthroplasty, and bilateral ankle DJD, are due to the natural progression of aging.  As the aforementioned diagnoses are due to the natural progression of aging, the examiner opined that it is less likely as not that the Veteran's claimed conditions were caused by service, or his service-connected right knee disability, and that the question of whether these conditions were aggravated by his service-connected right knee disability is therefore moot.

As a preliminary matter, the Board finds that the theory of entitlement to service connection for these disabilities on a direct basis has not been raised by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory"); Robinson v. Peake, 21 Vet. App. 545, 553 (2008) ("[T]he Board's obligation to analyze claims goes beyond the arguments explicitly made.  However, it does not require the Board to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements all relate to the secondary theory discussed below. Moreover, the direct theory is not raised by the evidence of record as the STRs are silent as to any complaints, treatments, or diagnoses for left knee, bilateral hips and ankles, or low back problems during service, separation examination was normal, and there is no lay or medical evidence indicating symptoms manifested until many years after service or otherwise of a possible association between these disabilities and service.

Further, the evidence of record is against the Veteran's claim that his joint problems are caused or aggravated by his service-connected right knee disability.  The April 2013 VA examiner and February 2017 VA physician opined that the Veteran's disabilities are the result of age and the natural progression of the diseases, as well as the Veteran's long history of physically intensive labor, to include heavy lifting and strenuous activities, long physical hours of labor, as well as his running and hiking activities.  The April 2013 examiner noted that the Veteran's imaging studies revealed symmetrical degeneration throughout multiple joints and that the timing of the complaints and findings of arthritis throughout multiple joints are also consistent with aging.  The February 2017 physician also noted that the Veteran's x-ray studies of the multiple joints were mild or moderate in nature, consistent with the aging process.  Both physicians indicated that the Veteran's osteoarthritis and DJD were consistent with his age.  The Board notes that it found the April 2013 VA examiner's inadequate because it did not address aggravation, but did not address the adequacy of the opinion as to causation.  As both the April 2013 and February 2017 VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, the opinions as to a lack of causation are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As to aggravation, although the February 2017 physician used the term "moot" to describe the question of whether the Veteran's claimed conditions were aggravated by his service-connected right knee disorder, reading the opinion as a whole and in the context of the evidence of record, his statement indicated that the claimed disabilities were all totally due to aging and therefore neither caused nor aggravated by the service connected right knee disability.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (mem dec. Sept. 22, 2014) (holding medical opinion adequately addressed aggravation even though it did not specifically state "not aggravated," because read as a whole, it encompassed aggravation (citing Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), and Acevedo, 25 Vet. App. at 294)).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Moreover, there are no contrary medical opinions in the evidence of record.  In addition, the Board has also considered the Veteran's statements concerning the etiology of his joint conditions.  While the Veteran is competent to report his joint symptoms, the question of whether his disabilities are caused or aggravated by a service connected disease or injury relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's own assertions as to the etiology of his joint conditions are not competent. 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left knee, bilateral hip, bilateral ankle, and low back disabilities are not caused or aggravated by his service-connected right knee disability and no other theory of entitlement has been raised by the evidence of record.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disorder, is denied. 

Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right knee disorder, is denied.

Entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected right knee disorder, is denied.

Entitlement to service connection for low back disability, to include as secondary to service-connected right knee disorder, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


